Title: From George Washington to Robert Rutherford, 10 January 1756
From: Washington, George
To: Rutherford, Robert

 

[Winchester, 10 January 1756]
To Mr Rutherford. Assisting Commissary.

You are to have regard to such order and Orders as you shall receive from Captain Stewart, relating to Provisions, Stores, &c. and deliver none without his directions, or the directions of a Superior Officer, during my absence.
If any fresh provisions or other necessaries are wanted for the Hospital; you are to provide them, upon receiving an order for that purpose from Captain Stewart. You are to make charge of the Expences, in your general accompt with Commissary Walker.

G:W.
Winchester, January 10th 1756.    

